04/24/2020



                                                                                  Case Number: DA 19-0673




       IN THE SUPREME COURT OF THE STATE OF MONTANA


CASCADE COUNTY,                                    Cause No.: DA 19-0673
            Appellant/Cross-Appellee,
                                              ORDER GRANTING MOTION
      vs.                                       TO SUPPLEMENT THE
                                                     RECORD

MONTANA PETROLEUM TANK
RELEASE COMPENSATION BOARD,

            Appellee/Cross-Appellant.


      Appellant/Cross-Appellee Cascade County having filed an Unopposed

Motion to Supplement the Record, and good cause appearing therefor;

      IT IS HEREBY ORDERED that said Motion is GRANTED. The record on

appeal before this Court is supplemented to include the complete copy of Exhibit 5

to the July 9, 2018 Stipulated Facts (Document No. 35 in the District Court record)

attached to Appellant’s Motion.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             April 24 2020